Citation Nr: 1220356	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eye condition.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for anxiety reaction.

3.  Entitlement to service connection for a psychiatric condition to include depression.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a dental disorder.  

5.  Entitlement to service connection for a dental disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  




REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1963 to May 1966.  The Veteran had service in the Air Force from September 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2006, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file.  

In an August 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for an eye condition, diabetes mellitus, a bilateral foot condition, hypertension, a psychiatric condition to include depression, gastroesophageal reflux disease, chest pain and coronary artery disease (also claimed as congestive heart failure).  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) as to the issue of entitlement to service connection for diabetes mellitus, a bilateral foot condition, hypertension, a psychiatric condition to  include depression, chest pain and coronary artery disease (also claimed as congestive heart failure.  The Court issued a memorandum decision in April 2011.  The Court vacated the portion of the decision which denied entitlement to service connection for a psychiatric condition to include depression and remanded that matter for readjudication.  The Court affirmed the remainder of the Board's decision. 

In January 2010, the Veteran submitted a substantive appeal in support of his claim to reopen for service connection for a dental disorder.  The Veteran indicated that he would like to have a Board hearing at the RO.  In September 2011, the Veteran withdrew his request for a hearing.   

The issues of entitlement to service connection for an eye condition, claim to reopen for entitlement to service connection for anxiety reaction and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 Board decision denied the Veteran's claim to reopen for service connection for a dental disorder.

2.  In April 2007, the Veteran sought to reopen the claim for service connection for a dental disorder.

3.  The evidence received since the prior final denial of service connection for a dental disorder is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.

4.  The Veteran does not have a dental disorder that resulted from inservice trauma, and does not otherwise meet the requirements for service connection for the purposes of receiving VA outpatient dental treatment. 

5.  Depression did not manifest during active service or within one year of separation from service and has not been shown to be otherwise related to service.  


CONCLUSIONS OF LAW

1.  The February 2004 Board decision is final.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a dental disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. § 3.303 , 3.381, 4.150, 17.161 (2011).

4.  Depression was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

A December 2003 letter provided the Veteran with VCAA notice regarding the claim for depressive and panic disorders.  In a December 2007 letter, the RO provided the Veteran with notice of the evidence required to reopen his previously denied claim for compensation for dental trauma.  In October 2010, the Veteran was provided with VCAA notice regarding the claim to reopen for service connection for anxiety reaction.  The December 2007 and October 2010 letters fulfilled the requirements of Dingess and Kent.  

Regarding the duty to assist, the RO made reasonable efforts to assist the Veteran with the development of the claims to reopen.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran with regard to the claims to reopen, given the favorable decision with regard to those issues.

With respect to the Veteran's claims for service connection for a psychiatric condition to include depression and service connection for a dental disorder, the Board acknowledges that the Veteran did not receive a VA examination for those claims.  However, the Board finds that a VA examination is not necessary to decide those claims, as the standards of the Court's recent decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met. Under McLendon, VA must provide a medical examination in a service connection claim when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.  

With respect to the dental claim, the Board finds that there is no credible evidence of in-service dental trauma.  This is discussed in more detail below.  Without credible evidence of in-service trauma, there is no factual basis upon which an examiner could opine as to the etiology of the current condition.

The Court's memorandum decision found that the Board had previously not provided sufficient reasons and bases as to why an examination was not warranted for the claim for service connection for depression, in light of the report of medical history upon separation from service indicating that he suffered from depression.  The Board respectfully disagrees.  The report of medical history contains a category for a veteran to indicate whether he had or ever had depression or excessive worry.  The importance of the word "or" is significant in this case.  Here, when examined in the full context of the contemporaneous evidence, the Board finds, as fact, that the Veteran checking "yes" to whether he had or had ever had "depression or excessive worry" indicated "yes" to the "excessive worry" part of that statement, and not the "depression" part.  When examining the in-service hospitalization records, the Veteran's complaints were of nervousness and anxiety, but not of depression.

Regardless, even if the Board were to concede the Veteran's affirmative response indicated some type of depression was present at separation, the fact is that the medical evidence attributed that complaint (and others) to an anxiety reaction.  The Veteran checked yes to other questions as well.  In response to these affirmative answers, the examiner wrote "frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, secondary to anxiety."  In other words, upon interviewing the Veteran, the examiner concluded those subjective complaints were secondary to anxiety.  The summary of defects and diagnoses then indicates "anxiety reaction, chronic, moderate."  Therefore, it is clear that a medical professional at the time of the Veteran's discharge from service attributed his complaints - including "depression or excessive worry" - to an anxiety disorder, and not to a depressive disorder. This comports with the findings of the Medical Board, which included the psychiatrist that also signed off on the discharge examination, that the Veteran had an anxiety reaction.  

The Court requested that the Board provide additional reasons and bases as to why an examination was not provided for the depression claim.  The reasons are those given above.  In summary, the Veteran's indication of the presence of "depression or excessive worry" at discharge from service indicated "excessive worry" and not "depression" when that statement is examined in the context of all the contemporaneous medical records, and, all the Veteran's complaints, including "depression or excessive worry" were attributed to a chronic anxiety disorder by the medical professionals who examined him in 1967.  Therefore, there is no persuasive evidence establishing that an event, injury, or disease occurred in service with respect to depression.  The claim for an anxiety disorder is adjudicated separately.

In light of the above, the Board finds that the medical evidence of record is sufficient to resolve the appeals as to the claimed dental disability and depression, and the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

II.  Analysis of Claim

A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104(b) (West 2002). 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The United States Court of Appeals for Veterans Claims (Court) recently determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App 110 (2010).

In a February 2004 decision, the Board denied the claim for service connection for a dental disorder for compensation purposes.  The Board found that there was no evidence of dental trauma in service.  The Board also found that there was no indication of traumatic loss involving any teeth.  

The evidence of record at the time of the February 2004 Board decision included service medical records for the time period from May 1963 to August 1967.  

In April 2007, the Veteran sought to reopen his claim for service connection for a dental condition.  

The evidence submitted since the Board's prior denial of the claim includes written statements from the Veteran and VA treatment records.  In his written statements, the Veteran alleges that he sustained a dental injury in service while performing karate and hand to hand combat, and all of his upper teeth were pulled.  The Veteran stated that a bridge was placed.

The Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to compensation for a dental disorder.  The Veteran's lay statements regarding a dental injury in service relate to an unestablished fact necessary to substantiate the claim.  Shade, supra.   Accordingly, as new and material evidence has been received, the claim for service connection for a dental disorder is reopened.  

II.  Service connection for a dental disorder

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161. 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566  (1997); see also 38 C.F.R. § 3.306(b)(1) . 
In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c). Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id.  

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d) . 

The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e) . 

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. 
§ 3.381 (f). 

In the current case, although the Veteran has perfected an appeal as to a claim for service connection for a dental condition, the U.S. Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Furthermore, the question to be answered concerning this issue is whether or not the Veteran has presented a legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done so, then his appeal must be denied.  As explained below, the Board finds that he has not submitted such a claim.

Service treatment records show that the Veteran underwent extraction of teeth numbers 7,8,9 and 10 in May 1964, and he received a partial upper denture in June 1964.

The Veteran had a hearing in October 2003 for the issue of entitlement to service connection for dental trauma.  The Veteran testified that he had extensive dental work done during service, which set off an infection.  He did not testify that he sustained any type of trauma to his mouth or teeth.  

In October 2010, the Veteran testified at a hearing at the RO before a VA decision review officer.  He stated that his teeth were loose and deteriorating when he got to Germany.  The Veteran stated that he sustained dental injuries while performing hand to hand combat and karate.  The Veteran stated that the teeth were pulled, and he received a bridge on his upper teeth.  

The Board notes that service treatment records do not show any complaints of dental trauma.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as being hit in the mouth.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37   (Fed. Cir. 2006).

The Board finds the Veteran's testimony of a mouth injury during hand to hand combat and karate in basic training to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  The Veteran has provided inconsistent statements regarding the circumstances of his dental injury.  The Veteran did not describe an injury to his mouth in the 2003 hearing.  Rather, the Veteran stated that his dental disability was due to receiving a bridge that became infected.  It was not until his 2010 testimony that the Veteran  reported that his teeth were damaged while doing karate and hand to hand combat.   The reason this affects credibility is if the Veteran had incurred such injuries during service as he now claims, it is reasonable to assume that he would have said so during his 2003 hearing.  The fact that he did not claim dental trauma at that time, and only claimed it after the Board denied his claim, is a fact that weighs heavily against his current allegations. 

Although the service treatment records reflect extractions of teeth, those inservice extractions simply cannot constitute dental trauma for establishing outpatient treatment purposes, as a matter of law.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 U.S.C.A. § 1712 , 38 C.F.R. §§ 3.381  and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (holding "that "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment"); Smith v. West , 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 

The Board has considered the Veteran's eligibility for VA dental treatment.  The Veteran does not qualify for Class I eligibility for VA dental treatment because there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).  Class II eligibility requires that, for Veterans discharged before October 1, 1981, a claim must be made within one year of discharge.  He does not qualify for Classes II (b) or II(c) because he was not a prisoner of war.  See 38 C.F.R. § 17.161(d), (e).  While the Veteran made a prior application for dental benefits, he is not entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f), as the application for such retroactive benefits was not made within one year of April 5, 1983.  There is also no indication in the record of a dental condition that impairs or aggravates a service-connected disorder (Class III eligibility), see 38 C.F.R. § 17.161(g).  The Veteran does not have disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), and he is not a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j) .

For the foregoing reasons, the Board concludes that the evidence of record does not support a grant of entitlement to service connection for a dental disorder, including for outpatient treatment purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56. 

III.  Service connection for a psychiatric condition, to include depression

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) .

The Board notes that certain chronic conditions, including psychoses, will be presumed to be service-connected if manifested to a compensable level within the first post-service year.  See 38 C.F.R. §§ 3.307 , 3.309.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had two periods of active service.  The Veteran had active service from  May 1963 to May 1966.  The Veteran had service in the Air Force from September 1966 to August 1967.  

Service medical records do not reflect any diagnoses of depression during either period of active service.   A review of the service medical records shows that there were no psychiatric complaints noted during the Veteran's first period of active duty service.  A report of medical history completed upon enlistment in May 1963 reflects that the Veteran  denied "depression or excessive worry."    

The Veteran completed a report of medical  history upon enlistment examination in September 1966 in which he denied "depression or excessive worry."  In April 1967, the Veteran was admitted to the hospital for psychiatric evaluation.  His chief complaint was nervousness around people of one month in duration.  The Veteran was diagnosed with chronic anxiety reaction.    

In the section of the discharge examination report for notes or significant interval history, the examiner noted, "Frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, secondary to anxiety."  The separation examination noted a diagnosis of " anxiety reaction, chronic,  moderate."  There was no diagnosis of depression recorded in the separation report.

At the Board hearing in November 2006, the Veteran was asked about the in-service hospitalization and whether he was admitted for "panic attacks or depression," and he responded "panic attack, anxiety."  Then, when discussing the in-service panic attack, the Veteran was asked if he was also depressed at that time, and he responded "I don't think I was depressed."  

As discussed in greater detail above, the Board finds that the Veteran did not experience depression during service, as opposed to anxiety, and, even if he did, such complaints were conclusively attributed to an anxiety disorder by medical professionals during service, and not to a depressive disorder.  The claim for service connection for an anxiety disorder will be adjudicated separately and those in-service complaints and findings will be considered at that time.  All that is before the Board at this point is the claim for service connection for depression, which fails because there is no persuasive evidence that the Veteran suffered from depression during service and/or that any in-service symptoms were due to a depressive disorder as opposed to an anxiety disorder. 

Post-service medical records reflect current treatment for depression.  The record does not contain competent medical evidence linking depression to either period of active duty service.  

In this case, it has not been shown that depression manifested during service or within one year of separation from service.  There is no competent medical evidence linking the Veteran's currently diagnosed depression to his active military service.  Accordingly, the Board concludes that depression was not incurred in or aggravated by service.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.    


ORDER

New and material evidence having been received, the claim for service connection for a dental condition is reopened.  To that extent only, the claim is allowed. 

Service connection for a dental condition is denied.

Service connection for depression is denied.   


REMAND

Additional development is necessary with respect to the claims for service connection for an eye condition, whether new and material evidence has been submitted to reopen a claim of service connection for anxiety reaction and service connection for GERD.  

In the March 2010 remand, the Board instructed the AOJ to readjudicate the Veteran's claims for entitlement to service connection for an eye condition, whether new and material evidence has been presented to reopen a claim of service connection for anxiety reaction, and entitlement to service connection for GERD.  It does not appear that the AOJ readjudicated these claims as instructed by the Board's March 2010 remand.  As such, these claims must be readjudicated on remand. Stegall v. West, 11 Vet. App. 268   (1998).

With regard to the claim for service connection for an eye condition, the Veteran had a VA examination in March 2010.  He reported that he "may have gotten some metal in his eye."  The examiner reviewed the claims file.  The examiner stated that there was no evidence of eye injury documented in the claims file.

Service medical records show that the Veteran was seen in April 1965 with a complaint of a foreign body in the left eye.  A patch was prescribed.  The VA examination afforded the Veteran is inadequate, as the examiner did not address the eye injury that was noted during service.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that a new VA examination is necessary. 

Finally, with regard to the issue of service connection for GERD, the record shows that the Veteran was afforded a VA examination in March 2010.  The examiner opined that GERD is not related to service.  The examiner reasoned that service treatment records do not show the Veteran being evaluated, diagnosed or treated for GERD.  The Board notes that the Veteran asserts that his GERD is related to stomach problems and abdominal pain he had in service.  The examiner did not address these complaints.  The Board finds that a new VA examination is warranted in order to address the etiological relationship between the Veteran's in-service complaints and his current GERD disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

The examiner should diagnose any current eye disability and should provide an opinion as to whether a current eye disability is at least as likely as not (50 percent or greater likelihood) related to service, including a foreign body in the eye, which was treated during service in April 1965.  

2.  Schedule the Veteran for a VA examination for his claimed GERD disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

Following a thorough VA examination, the examiner should provide an opinion as to whether GERD is at least as likely as not (50 percent or greater likelihood) related to service, including complaints of stomach problems and abdominal pain.  The examiner should provide a detailed rationale for the opinion.

3.  Following completion of the requested actions, the claims on appeal should be readjudicated in a Supplemental Statement of the Case (SSOC).  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


